                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



BERNIE B.,                                Case No. CV 16-6661-DFM

          Plaintiff,                      MEMORANDUM OPINION AND
                                          ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Bernie B. (“Plaintiff”) appeals from the Social Security Commissioner’s
final decision denying his application for Supplemental Security Income
(“SSI”).1 The Commissioner’s decision is reversed and this case is remanded.
                                BACKGROUND
      Plaintiff filed an application for SSI on August 2, 2012, alleging
disability beginning on July 31, 2008. See Dkt. 19, Administrative Record
(“AR”) 111-16. After being denied initially and upon reconsideration, Plaintiff

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
received a hearing before an Administrative Law Judge (“ALJ”) on April 20,
2015. See AR 81-84, 93-106. The ALJ heard testimony by Plaintiff, his
brother-in-law, and an impartial vocational expert (“VE”). See AR 23-52.
      On May 19, 2015, the ALJ denied Plaintiff’s claim. See AR 7-22. The
ALJ found that Plaintiff had the following severe impairments: history of open
heart surgery secondary to stab wound (2000); hypertension; obesity; L4-5
vacuum phenomenon with small osteophytes at L3-5 and moderate to severe
neural foraminal narrowing at L4-5; and mild degenerative disc disease of the
cervical spine. See AR 12. The ALJ found that Plaintiff retained the residual
functional capacity (“RFC”) to perform light work with the following
limitations: occasionally climb ladders, stoop, kneel, crouch, and crawl;
frequently climb stairs; frequent reaching laterally and in front of the torso; no
concentrated exposure to extreme cold and vibration; and no working at
unprotected heights or operating hazardous moving machinery. See AR 15.
      Based on the evidence of record, the ALJ determined that Plaintiff could
perform jobs that exist in significant numbers in the national economy, such as
sales attendant, Dictionary of Occupational Titles (“DOT”) 299.677-010 and
marker, DOT 209.587-034. See AR 17-18. Accordingly, the ALJ determined
that Plaintiff was not disabled. See AR 18.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-4. This action
followed. See Dkt. 1.
                                   DISCUSSION
      The parties dispute whether the ALJ erred in: (1) assessing the medical-
opinion evidence, (2) assessing Plaintiff’s credibility, (3) concluding that
Plaintiff could perform light work, (4) failing to find the VE’s testimony
inconsistent with the DOT, (5) failing to find Plaintiff disabled under the
Medical-Vocational Guidelines, and (6) failing to find that Plaintiff met or


                                         2
equaled the severity of several listings. See generally Dkt. 28, Opening Brief
(“OB”). 2 Because the Court finds that the ALJ erred in discounting the
opinions of Plaintiff’s mental health providers, the Court does not reach the
remaining issues. Upon remand, the ALJ may wish to consider Plaintiff’s
other claims of error.
      Medical Opinions
              Applicable Law
      Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the
plaintiff, and those who did neither. See 20 C.F.R. § 416.927(c). A treating
physician’s opinion is generally entitled to more weight than an examining
physician’s opinion, which is generally entitled to more weight than a
nonexamining physician’s. See Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th
Cir. 2014).
      When a treating or examining physician’s opinion is uncontroverted by
another doctor, it may be rejected only for “clear and convincing reasons.”
Carmickle v. Comm’r, SSA, 533 F.3d 1155, 1164 (9th Cir. 2008) (citation
omitted). Where such an opinion is contradicted, the ALJ may reject it for
“specific and legitimate reasons that are supported by substantial evidence in


      2
         The Court’s standing order in Social Security disability appeals requires
the parties to cooperate in preparing a joint submission, with each side allotted
25 pages and Plaintiff receiving an additional 10 pages for an optional reply.
See Dkt. 11. Nevertheless, Plaintiff filed an oversized 44-page opening brief in
disregard of the Court’s joint submission requirement and page limitations. To
make matters worse, Plaintiff’s brief was disorganized and hard to follow—
e.g., the “Statement of Issues” listed five substantive issues, whereas the
argument section included six issues, some of which were different. Plaintiff
followed up his opening brief with a 33-page reply. Plaintiff’s counsel is
admonished to follow the Court’s orders. Further filings of the sort made in
this case may be stricken.

                                        3
the record.” Id. The ALJ can meet this burden by “setting out a detailed and
thorough summary of the facts and conflicting clinical evidence, stating his
interpretation thereof, and making findings.” Cotton v. Bowen, 799 F.2d 1403,
1408 (9th Cir. 1986). The weight accorded to a physician’s opinion depends on
whether it is consistent with the record and accompanied by adequate
explanation, the nature and extent of the treatment relationship, and the
doctor’s specialty, among other factors. See 20 C.F.R. § 416.927(c).
            Medical Opinions and ALJ Reasoning
      Plaintiff contends that the ALJ erred in rejecting the opinions of Nurse
Practitioner Kristin Wilkerson, Dr. Sandra Alvarado, and Dr. Sonia Martin.
            a.    Kristin Wilkerson and Dr. Sandra Alvarado
      In December 2014, Plaintiff visited Nurse Practitioner Kristin Wilkerson
for the purposes of medication management. See AR 326-29. Wilkerson noted
that Plaintiff suffered from post-traumatic stress disorder (“PTSD”) and
recorded a Global Assessment of Function (“GAF”) score of 60.3 See id.
Plaintiff saw Wilkerson again in January, February, and March 2015; in each
visit, the two worked to find a proper medication for Plaintiff. See AR 330-42.
      In May 2015, Wilkerson filled out a Mental Residual Functional
Capacity Questionnaire. See AR 351-55. She opined that Plaintiff suffered
from the following: Axis I, PTSD, and major depression; Axis II, back pain,
Axis III, deferred; and Axis IV, severe. See AR 351. Wilkerson described
Plaintiff’s prognosis as “fair, mostly depending on [his] motivation to obtain
counseling along with medication management.” Id. She opined that Plaintiff

      3
         “A GAF score is a rough estimate of an individual’s psychological,
social, and occupational functioning used to reflect the individual’s need for
treatment.” Vargas v. Lambert, 159 F.3d 1161, 1164 n.2 (9th Cir. 1998). “A
GAF score between 51 to 60 describes ‘moderate systems’ or any moderate
difficulty in social, occupational, or school functioning.” Garrison v. Colvin,
759 F.3d 995, 1002 n.4 (9th Cir. 2014).

                                        4
was either “seriously limited, but not precluded” or “unable to meet
competitive standards” in all work-related abilities, and would miss more than
four days of work per month. See AR 353-55.
      In April 2015, Plaintiff attended an intake session with Dr. Sandra
Alvarado. See AR 363. Dr. Alvarado diagnosed Plaintiff with: Axis I, PTSD;
Axis II, deferred; and Axis IV, severe, with problems related to primary
support group, social environment, occupation, housing, and finances. See id.
Dr. Alvarado noted that Plaintiff had difficulty sleeping due to nightmares,
feared he would be attacked again, felt helpless and hopeless about his current
situation, and when out in public, experienced hypervigilance, increased heart
rate, racing thoughts, and fear. See AR 367.
      In May 2015, Dr. Alvarado completed a Mental Residual Functional
Capacity Questionnaire. She diagnosed Plaintiff with: Axis I, PTSD and major
depressive disorder (recurrent and severe); Axis II, deferred; Axis III,
hypertension; Axis IV, problems related to primary support group, social
environment, occupation; and recorded a GAF score of 57. See AR 357. She
noted Plaintiff’s prognosis as “poor to fair” and checked off boxes indicating
Plaintiff would be “unable to meet competitive standards” or had “no useful
ability to function” in all work-related abilities. See AR 359-60. Dr. Alvarado
opined that Plaintiff’s PTSD and depression would interfere with his ability to
attend work regularly, complete a workday, concentrate and remember tasks,
and manage work stress or changes, and that he would be absent from work
more than four days per month. See id.
      The ALJ gave little weight to both opinions. See AR 13-14. First, the
ALJ reasoned that “the treatment records do not show the types of serious
abnormalities and symptoms that would be expected if [Plaintiff’s] limitations
were as severe as now opined.” Id. Second, the ALJ noted that Plaintiff was
“not consistent with his medication or recommendations for counseling with


                                        5
which [he] may have markedly improved.” AR 14. Finally, the ALJ noted that
while Plaintiff reported severe symptoms at his intake session with Dr.
Alvarado, she “does not appear to have a longitudinal history with the
claimant that would allow her to base her opinions on her own observations of
the claimant’s functioning, rather than his reports.” Id.
            b.     Dr. Sonia Martin
      In August 2013, consultative examiner Dr. Sonia Martin diagnosed
Plaintiff with: Axis I, PTSD, and depressive disorder; Axis II, deferred; Axis
III, stab wound to the chest and chronic low back pain; Axis IV, mental health
and medical issues; and Axis V, GAF of 55. See AR 257-58. Dr. Martin
opined that Plaintiff was “mildly impaired” in his ability to maintain adequate
pace or persistence to perform one or two step repetitive tasks; “moderately
impaired” in his abilities to maintain adequate pace or persistence to perform
complex tasks, maintain adequate attention/concentration, adapt to changes
in job routine, interact appropriately with coworkers, supervisors, and the
public in a regular basis, and adapt to changes, hazards, or stressors in a
workplace setting; and “markedly impaired” in his ability to withstand the
stress of a routine workday. See AR 258.
      The ALJ did not credit Dr. Martin’s findings because they were
“inconsistent with the essentially normal mental status examination and with
the very limited mental health treatment in the record.” AR 13.
            Analysis
      Plaintiff suggests that the Court should apply the “clear and convincing”
standard to the ALJ’s reasoning, whereas the Commissioner contends it
should be the “specific and legitimate” test. Because the ALJ’s reasoning is
inadequate under either standard, the Court need not resolve this dispute.




                                        6
      The ALJ primarily discounted the providers’ opinions because they were
inconsistent with Plaintiff’s normal mental health examinations. See AR 13-
14. While an ALJ may discredit medical opinions that are unsupported by
“objective medical findings,” Batson v. Comm’r, SSA, 359 F.3d 1190, 1195
(9th Cir. 2004), the ALJ’s wholesale rejection of the opinions of Dr. Alvarado,
Dr. Martin, and Wilkerson was erroneous. Rather than being, as the ALJ put
it, “essentially normal,” AR 13, Plaintiff’s examinations consistently showed
that he suffered from ongoing mental health issues. As one example, the
providers’ opinion that Plaintiff was impaired in his ability to deal with
coworkers and stress, see AR 258 (Dr. Martin), 353-55 (Wilkerson), 359-60
(Dr. Alvarado), is well-supported by extensive treatment records documenting
Plaintiff’s PTSD and anxiety stemming from a 2000 stabbing. Indeed, every
mental health professional to examine Plaintiff, including both state
consultative examiners, opined that Plaintiff had at least moderate
impairments in his ability to interact with coworkers and the public. See AR
241, 258. The ALJ’s finding is thus not supported by substantial evidence.
      Nor do the limited daily activities reported by Plaintiff support the ALJ’s
treatment of the mental health providers’ opinions. While it is true that
“[e]ngaging in daily activities that are incompatible with the severity of
symptoms alleged can support an adverse credibility determination,” Ghanim,
763 F.3d at 1165, that Plaintiff “occasionally” sees a friend and could “interact
adequately” with the consultative examiners, AR 13, does not adequately
conflict with his reported limitations. Indeed, Plaintiff’s PTSD symptoms
connected with being out in public—including constant “fear[],”
“hyperviligil[ance],” and a “preoccup[ation]” with the stabbing, AR 240—are
consistent with Plaintiff being able to function one-on-one but having
limitations in a group setting.



                                        7
      The ALJ also discredited the mental health providers because Plaintiff
was “reluctant to try” or “not consistent with” his medication or
recommendations for counseling. AR 13-14. Although neither party discusses
this issue in the briefing, some courts have found that “substantial evidence of
a claimant’s failure to comply with a medication regimen may establish a
‘specific and legitimate’ reason to reject the contradicted opinion of a treating
professional where that opinion did not address the issue.” Leal v. Colvin, No.
12-1129, 2013 WL 1715419, at *3 (E.D. Cal. Apr. 19, 2013); see also Ibarra v.
Comm’r of Soc. Sec., No. 17-452, 2018 WL 347818, at *12 (E.D. Cal. Jan. 10,
2018) (finding that claimant’s non-compliance with his prescribed treatment
was a specific and legitimate reason to reject treating physician’s opinion). The
Ninth Circuit has cautioned, however, that it is a “questionable practice to
chastise one with a mental impairment for the exercise of poor judgment in
seeking rehabilitation.” Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)
(citation omitted). Indeed, Plaintiff’s inconsistent treatment regime appears to
have been due, at least in part, to his mental impairment—e.g., Plaintiff
repeatedly voiced his concerns about taking medications due to worries about
“big pharma.” AR 326. Given the record and the Ninth Circuit’s admonition
in Nguyen, the Court will not take Plaintiff’s spotty treatment record, without
more, as a reason to discredit his treatment providers.
      The ALJ may have offered an appropriate reason for discounting Dr.
Alvarado’s opinion: she did not have a longitudinal history “that would allow
her to base her opinions on her own observations of the claimant’s functioning,
rather than his reports.” AR 14. It is true that Dr. Alvarado completed her
report after only one visit with Plaintiff and her records largely mirror his
subjective symptoms, with little independent analysis or diagnosis. See
Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). (“An ALJ may
reject a treating physician’s opinion if it is based ‘to a large extent’ on a


                                          8
claimant’s self-reports that have been properly discounted as incredible.”). But
the ALJ’s reasoning would not apply to Dr. Martin or Wilkerson, and in any
event, the Court does not reach the issue of Plaintiff’s credibility.
Consequently, the Court will not affirm the ALJ on this basis.
      Remand is Warranted
      The decision whether to remand for further proceedings is within this
Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir.
2000). Where no useful purpose would be served by further administrative
proceedings, or where the record has been fully developed, it is appropriate to
exercise this discretion to direct an immediate award of benefits. See id. at
1179 (noting that “the decision of whether to remand for further proceedings
turns upon the likely utility of such proceedings”); Benecke v. Barnhart, 379
F.3d 587, 593 (9th Cir. 2004).
      A remand is appropriate, however, where there are outstanding issues
that must be resolved before a determination of disability can be made and it is
not clear from the record that the ALJ would be required to find the claimant
disabled if all the evidence were properly evaluated. See Bunnell v. Barnhart,
336 F.3d 1112, 1115-16 (9th Cir. 2003); see also Garrison, 759 F.3d at 1021
(explaining that courts have “flexibility to remand for further proceedings
when the record as a whole creates serious doubt as to whether the claimant is,
in fact, disabled within the meaning of the Social Security Act.”). Here,
remand is appropriate for the ALJ to consider the mental health providers’
opinions properly.




                                         9
                                CONCLUSION
     For the reasons stated above, the decision of the Social Security
Commissioner is REVERSED and this action is REMANDED for further
proceedings.
     IT IS SO ORDERED.



Date: March 19, 2019                       ___________________________
                                           DOUGLAS F. McCORMICK
                                           United States Magistrate Judge




                                      10
